department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code dear contact person identification_number contact number employer_identification_number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this file the returns in accordance with their letter unless you request an extension of time to file instructions and do not send them to this office penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice action if you agree with our deletions you do not need to take any further if you disagree with our proposed deletions follow the failure_to_file the returns timely may result in a in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements lf you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date date legend state s a ss xx dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code based on the information provided we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below facts you were formed in state s as a not-for-profit corporation you will engage in several activities designed to aid a the governor-elect of state s prior to his inauguration all of your activities will cease after the inauguration the president of your organization has served on a's staff in the past and will be his you will create transition task forces to study various issues and create policy recommendations for a according to your website x these task forces are organized around various subject your website areas each of which reflect states further that once he takes office the task forces account for approximately percent of your budget you will also attempt to identify qualified candidates for various political appointments in the new government you solicit individuals to submit resumes on your website and evaluate those submissions you have hired professional human resource personnel to assist in the evaluations after this process you will pass the submissions on to a these activities account for approximately percent of your budget finally you will conduct several public events celebrating a’s inauguration from the information you provided these activities will consist of festivities including entertainers tourism promoters children's activities and free food these activities account for approximately percent of your budget no current government officials are involved with your organization you estimate that all of your funding will come from individual and corporate contributions there are no grants from state s to your organization you receive some in-kind support from a state university in the form of free office space and parking state s will provide some locations and security for the inauguration events n the past state s has not provided government funds to organizations formed to assist governors prior to inauguration law sec_501 of the internal_revenue_code exempts from federal_income_tax a corporation organized and operated exclusively for charitable educational and other purposes provided that no part of its net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as it engages primarily in activities operated exclusively for one or more exempt purposes only if that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be regarded as exempt if more than an insubstantial part of its activities further a non-exempt purpose sec_1_501_c_3_-1 of the regulations provides that an organization may be recognized it is operated exclusively for one or more of the as exempt under sec_501 of the code if following purposes religious charitable scientific testing for public safety literary educational or prevention of cruelty to children or animals is not organized or operated for the benefit of private interests such as designated sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a to meet the requirements of this subsection an organization must establish private interest that it individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense this term includes relief of the poor and distressed or of the underprivileged the erection of public buildings monuments or works and lessening the burdens of government it also includes the promotion of social welfare by relieving the poor and distressed or the underprivileged combating community deterioration lessening neighborhood tensions and eliminating prejudice and discrimination sec_1 c -1 d i of the regulations states that educational activities include instruction of the public on subjects useful to the individual and beneficial to the community revrul_74_117 1974_1_cb_128 holds that an organization which screens and selects applicants for state appointive offices and prepares a legislative message and program reflecting the party’s platform and a proposed budged for the governor-elect is not exempt under sec_501 the ruling found that the organization was not lessening the burdens of government because the state government did not provide services for the governor-elect it also found that the organization's predominant purpose was to effectuate changes in the government's policies and personnel which would make them correspond with the political interests of the governor-elect and his political_party revrul_85_1 1985_1_cb_177 applied the criteria set out in revrul_85_2 infra for determining whether an organization's activities lessen the burdens of government in this ruling the organization was created to assist a county's law enforcement agencies in policing illegal narcotics traffic more effectively the organization provided funds that allowed the county's agents to engage in certain activities for which funds were not otherwise available this ruling concluded that by funding activities that the county treats as an integral part of its program to prevent the trafficking of illegal narcotics the county demonstrated that it considered these activities to be its burden thus the organization was lessening the burdens of the county by enabling it to augment its law enforcement activities revrul_85_2 1985_1_cb_178 states that to determine whether an activity is a burden of government the question is whether there is an objective manifestation by the government that it considers such activity to be part of its burden the fact an organization is engaged in an activity that is sometimes undertaken by the government is insufficient to establish a burden of government similarly the fact that the government or an official of the government expresses approval of an organization and its activities is also not sufficient to establish that the organization is lessening the burdens of government a close interrelationship between the government and the organization is evidence that the organization is actually lessening the burdens of the government to determine whether the organization is actually lessening the burdens of government all the relevant facts and circumstances must be considered in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 88_tc_1 aff'd without published opinion 838_f2d_465 cir the court_of_appeals upheld the decision of the tax_court that the organization did not lessen any burden of government and thus was not exempt under sec_501 of the code the organization provided a wide range of services and facilities to the residents of columbia maryland the organization contended that it did not provide these services and facilities the local or state government would have to if provide them the tax_court stated that this assertion does not mean that the organization's activities are in fact a burden of government instead the organization must demonstrate that the state of maryland or the county accepts the organization's activities as their responsibility in addition the organization must and recognize the organization as acting on their behalf establish that its activities actually lessen the burden of the state_or_local_government in 92_tc_1053 the court held that an organization operating a schoo to train individuals for careers as political campaign professionals did not exclusively serve purposes described in sec_501 of the code because it did not operate on a nonpartisan basis and it served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with a one political_party and that most of the organization's graduates worked in campaigns for the party's candidates the court concluded that the organization conducted its activities to benefit the party's candidates and entities although the candidates and entities benefited were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning of sec_1_501_c_3_-1 of the regulations analysis based on our analysis of the information you submitted during the application process and in light of the applicable law we have determined that you do not operate exclusively for charitable purposes within the meaning of sec_501 of the internal_revenue_code lessening the burdens of government an organization furthers charitable purposes by lessening the burden of government if a governmental_unit actually considers the organization's activities to be its burden and the organization's activities actually lessen such burden sec_1 c -1 d of the regulations an activity is a burden of the government if there is an objective manifestation by the governmental_unit that it considers the activities of the organization to be its burden whether the organization is actually lessening the burdens of government is determined by considering all of the relevant facts and circumstances revrul_85_2 supra revrul_85_1 supfa factors that may be considered in determining whether an organization lessens a burden of government include whether there is a close interrelationship between a governmental_unit and the organization whether the organization is funded by the government and whether the government controls the organization you are similar to the organization described in revrul_74_117 supra because you screen and select applicants for state appointive offices and prepare analyses of issues the governor- elect identified during his campaign an organization that aids a governor-elect prior to inauguration is not lessening the burdens of government if there has been no objective manifestation by the government that such activities are its burden regardless of whether the revrul_85_1 revrul_85_2 rev state s exercises no control_over you you government would have to perform similar activities after the governor-elect takes office rul supra you have not presented any evidence to show that the government considers your activities to be its burden there is no interrelationship between any governmental_unit and your organization none of your board members is appointed by government agencies or are government officials acting in an official capacity receive no funding from state s nor has state s provided funds for similar activities in the past your organization will only be active until a is sworn in as governor therefore you will assist him while he is a private citizen and not while he is a government_official you have asserted that if you did not conduct your activities the government of state s would be forced to conduct them after a is sworn into office however this assertion without more does not demonstrate that your activities are a burden of the government when conducted prior to a’s inauguration see columbia park and recreation assoc v commissioner supra rev_rul supra therefore you are not organized and operated to lessen the burdens of government within the meaning of sec_1_501_c_3_-1 of the regulations because no governmental body considers your activities to be its burden non-exempt purposes under sec_1 -1 a of the regulations an organization must be organized and operated exclusively for exempt purposes in order to qualify as an organization described in sec_501 of the code sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for one or more exempt purposes if more than an insubstantiai part of its activities are in furtherance of a non-exempt purpose see eg better business bureau of washinaton d c inc v united_states supra you have not provided any evidence that the public events you will conduct for the inauguration further any exempt_purpose providing free entertainment and food without more does not further a charitable or educational purpose therefore we have concluded that these activities are in furtherance of anon-exempt purpose these activities are more than insubstantial because they account for percent of your budget identifying political appointees for a does not constitute lessening the burdens of government for the reasons described above you have also not provided any evidence that it furthers any other exempt_purpose therefore we have concluded that these activities are in furtherance of a non-exempt purpose these activities are more than insubstantial because they account for percent of your budget therefore more than an insubstantial part of your activities are not in furtherance of an exempt_purpose within the meaning of sec_1_501_c_3_-1 of the regulations impermissible private benefit an organization is operated for private interests if under section c -1 d ii of the regulations to qualify as an organization described in sec_501 of the code an organization must not be organized or operated for private it is operated to confer benefits on interests persons who are not members of a charitable_class see american campaign academy v commissioner supra your task force activities result in more than incidental benefit to a they are organized according to the major elements of a's campaign platform and they report to him the results of the reports will be used by a in forming his plans therefore it appears that the task forces’ primary purpose is to provide information to a and only to incidentally inform the public these activities more than incidentally benefit a a private individual regardless of whether the task force activities serve some educational_purposes they are primarily organized for a’s benefit similarly your efforts to identify and evaluate potential political appointees for a are directed solely for his benefit your activities are focused on assisting a prior to the time he becomes governor therefore you are assisting a as a private individual and are operated primarily for his private benefit conclusion you have not established that a government body considers your activities to be its burden and therefore are not organized or operated to lessen the burdens of government in addition your activities further a more than insubstantial non-exempt purpose finally you are organized and operated for the benefit of a private individual accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an if you individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service constitution ave n w washington dc if you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
